      CASE 0:18-cr-00150-DWF-HB Document 76 Filed 06/03/19 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA
                       District Court File No. 18-cr-150 (DWF/HB)


UNITED STATES OF AMERICA,                         )
                                                  )      ORDER OF DETENTION
       Plaintiff,                                 )
                                                  )
           Vs.                                    )
                                                  )
(1)    MICHAEL HARI,                              )
                                                  )
       Defendant.                                 )


       This matter came on for an initial appearance and arraignment before the Honorable

Becky R. Thorson, United States Magistrate Judge, on February 14, 2019. The defendant

was present personally and was represented by Shannon Elkins, Esq. and Reggie Aligada,

Esq. The United States was represented by Assistant United States Attorneys Julie E. Allyn

and John Docherty.

       The government moved for detention of the defendant pending trial. The defendant

has been ordered detained by the United States District Court for the Central District of

Illinois. The defendant reserved detention.

       Notwithstanding the defendant’s reservation, based on the representations of

counsel and the entire file of this case, particularly including the nature and circumstances

of the crime charged in the indictment, and noting that, even if released on conditions, the

defendant would remain in custody on the Central District of Illinois’s detention order, the

Court finds that no condition or combination of conditions will ensure the defendant’s

appearance in court and the safety of the community. IT IS THEREFORE ORDERED:
     CASE 0:18-cr-00150-DWF-HB Document 76 Filed 06/03/19 Page 2 of 2



  1. The motion of the United States for detention of Mr. Hari is GRANTED;

  2. Mr. Hari is committed to the custody of the Attorney General for confinement in a

     corrections facility separate, to the extent practicable, from persons awaiting or

     serving sentences or being held in custody pending appeal;

  3. Mr. Hari shall be afforded reasonable opportunities to consult privately with his

     attorneys;

  4. Upon order of a court of the United States or request of the United States Attorney,

     the person or persons in charge of the corrections facility or facilities in which Mr.

     Hari is confined shall deliver him to the United States Marshal for the purpose of

     appearance in connection with a court proceeding.




Date: May 31, 2019                      s/ Becky R. Thorson
                                        BECKY R. THORSON
                                        U.S. Magistrate Judge
